Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 7-12, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0200408 (Mikhiel) in view of EP3129890B1  .

With respect to claims 1 and 11, Mikhiel teaches memory data access apparatus, comprises: a cache memory; and a processing unit, electrically coupled to the cache memory (memory system comprising: at least one bank of memory; a memory controller), and configured to: execute a memory read instruction, wherein, the memory read instruction comprises a memory address (the memory controller receiving a read request for data contents of a memory location and controlling the received incoming requested address); determine that the memory address cache miss in the cache memory read (address portion including an address referencing a plurality of memory locations in said at least one bank of memory); determine that the memory address is within a memory address range, wherein, the memory address range corresponds to an data access amount (searching, using the received address, a first memory block for a portion of said data contents); and read a data block corresponding to the data access amount from the memory address of a memory (in the event that said portion of said data contents is not stored in said first memory block, retrieving said portion and said remaining portion of said data contents from said second memory block) [Abstract; Fig. 7; Par. 0037-0042; Par. 0017-0019; Par. 0089-0093]. Mikhiel fails to specifically teach 
Hooker teaches system to control fine-grain data placement within a set of cache partitions having an array of storage elements arranged as M sets by N ways and an allocation unit that allocates the storage elements of the array in response to memory accesses that miss in the cache memory, wherein, for each memory access, an allocation unit that allocates storage elements of the array in response to memory accesses that miss in the cache memory, wherein each of the memory accesses selects a set of the M sets. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the application to combine the memory control system and method of Mikhiel with the set associative cache memory featuring the array of storage elements arranged as M sets by N ways [Fig. 22B; Fig. 33; Par. 0017-0018; Par. 0109-0110; Par. 0116-0117; Fig. 33], as taught by Hooker, in order to increase the likelihood of replacing cache lines that are less likely to be needed than other cache lines that are more likely to be needed, therefore increase the efficiency of the cache memory.

With respect to claims 2 and 12, Mikhiel teaches the memory data access apparatus and method comprising: writing the data block into the cache memory (writing data to the cache in a memory write access to ensure coherence between the data in the cache and the data in main memory) [Par. 0017-0019].

With respect to claims 7 and 17, Mikhiel teaches the memory data access apparatus and method, wherein the memory address range and the corresponding data access amount are stored in at least one register (buffer bank storing fraction of a cache line or some fraction of a full cache line) [Par. 0062-0063].

With respect to claims 8 and 18, Mikhiel teaches the memory data access apparatus and method, wherein the at least one register comprises a first register and a second register, the memory address range is stored in the first register, and the corresponding data access amount is stored in the second register [Par. 0021-0022; Par. 0071-0072].

With respect to claims 9 and 19, Mikhiel teaches the memory data access apparatus and method, wherein the data access amount is at least twice size of one cache line [Par. 0021-0022].

With respect to claims 10 and 20, Mikhiel teaches the memory data access apparatus and method, wherein the memory includes Random Access Memory [Par. 0028; Par. 0032].

Allowable Subject Matter
Claims 3-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2004015560 A2 (VAN DE WAERDT) teaching architecture providing a single cache way prediction memory for use in predicting a cache way for both sequential and non-sequential instructions contained within a program stream. 
US 20140181412 (Thottethodi et al) teaching system and method for efficiently limiting storage space for data with particular properties in a cache memory.
US 20170315921 (Hooker et al) teaching set associative cache memory, comprising: an array of storage elements arranged as N ways; an allocation unit that allocates the storage elements of the array in response to memory accesses that miss in the cache memory; wherein each of the memory accesses has an associated memory access type (MAT) of a plurality of predetermined MATs, wherein the MAT is received by the cache memory; a mapping that, for each MAT of the plurality of predetermined MATs, associates the MAT with a subset of one or more ways of the N ways.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136